SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.6)* MDU COMMUNICATIONS INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.001 per share 582828109 (Title of class of securities) (CUSIP number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 582828109 13G Page 2 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE FUND, L.P. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 1,310,232 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 1,310,232 PERSON WITH 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,310,232 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.4% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 582828109 13G Page 3 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: New York NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 1,310,232 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 1,310,232 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,310,232 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.4% 12 TYPE OF REPORTING PERSON: OO CUSIP No. 582828109 13G Page 4 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE BVI, LTD. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: British Virgin Islands NUMBER OF SHARES 5 SOLE VOTING POWER: 1,478,768 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 1,478,768 PERSON WITH 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,478,768 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.8% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 582828109 13G Page 5 1 NAME OF REPORTING PERSONS: SC-BVI PARTNERS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 1,478,768 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 1,478,768 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,478,768 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.8% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 582828109 13G Page 6 1 NAME OF REPORTING PERSONS: PMC-BVI, INC. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 1,478,768 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 1,478,768 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,478,768 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.8% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 582828109 13G Page 7 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL BVI, INC. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 1,478,768 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 1,478,768 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,478,768 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.8% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 582828109 13G Page 8 1 NAME OF REPORTING PERSONS: PETER M. COLLERY I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 5 SOLE VOTING POWER: 53,000 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,789,000 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 53,000 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,789,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,842,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.3% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 582828109 13G Page 9 1 NAME OF REPORTING PERSONS: NEIL H. KOFFLER I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,789,000 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,789,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,789,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 582828109 13G Page 10 1 NAME OF REPORTING PERSONS: JOHN T. BIRD I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,789,000 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,789,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,789,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 582828109 13G Page 11 1 NAME OF REPORTING PERSONS: DAVID A. HURWITZ I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 5 SOLE VOTING POWER: 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 2,789,000 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 0 PERSON WITH 8 SHARED DISPOSITIVE POWER: 2,789,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,789,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.2% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 582828109 13G Page 12 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL LLC EMPLOYEE SAVINGS AND PROFIT SHARING PLAN I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 5 SOLE VOTING POWER: 53,000 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER: 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER: 53,000 PERSON WITH 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 53,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.09% 12 TYPE OF REPORTING PERSON: EP ITEM 1. NAME OF ISSUER AND ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES (a) and (b)This Amendment No. 6 to the Statement on Schedule 13G (the “Schedule 13G”) relates to the Common Stock, par value $0.001 per share (the “Common Stock”), of MDU Communications International, Inc., a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 60-D Commerce Way, Totowa, New Jersey 07512. ITEM 2. NAME OF PERSON FILING (a)Name of Persons Filing: (i) SC Fundamental Value Fund, L.P. (ii) SC Fundamental LLC (iii) SC Fundamental Value BVI, Ltd. (iv) SC-BVI Partners (v) PMC-BVI, Inc. (vi) SC Fundamental BVI, Inc. (vii) Peter M. Collery (viii) Neil H. Koffler (ix) John T. Bird (x) David A. Hurwitz and (xi) SC Fundamental LLC Employee Savings and Profit Sharing Plan (collectively, the “Reporting Persons”) (b)Address of Principal Business Office or, if None, Residence: The principal business office of each of the Reporting Persons listed in Item 2(a) is as follows: The principal business office of each of SC Fundamental Value Fund, L.P., SC Fundamental LLC, SC-BVI Partners, PMC-BVI, Inc., SC Fundamental BVI, Inc., Peter M. Collery, Neil H. Koffler, John T. Bird and David A. Hurwitz, and SC Fundamental LLC Employee Savings and Profit Sharing Plan is 747 Third Avenue, 27th Floor, New York, New York The principal business office of SC Fundamental Value BVI, Ltd. is c/o MadisonGrey Fund Services (Cayman) Ltd., P.O.
